
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 806
		IN THE HOUSE OF REPRESENTATIVES
		
			October 2, 2012
			Mr. Bartlett
			 submitted the following resolution; which was referred to the
			 Committee on Financial
			 Services
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding the recognition of homelessness in the United
		  States.
	
	
		Whereas 2011 data show that an estimated 636,017 people
			 experienced homelessness in the United States on any given night; and
		Whereas depressed wages, stagnant unemployment,
			 unrelenting housing cost burden, and the lagging pace of the economic recovery
			 escalates the odds of a person experiencing homelessness: Now, therefore, be
			 it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)public and private institutions should
			 continue to work together to eliminate homelessness; and
			(2)the United States
			 Government should recognize the outstanding efforts of institutions and
			 individuals who work tirelessly to assist those in their community who suffer
			 from homelessness.
			
